     Case 4:15-cr-00263 Document 170 Filed on 10/28/19 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       v.                                        §
                                                 §   CRIMINAL NO. H-15-263
ASHER ABID KHAN,                                 §
                              Defendant          §


            UNITED STATES’ MOTION FOR RESENTENCING OF DEFENDANT


TO THE HONORABLE JUDGE OF SAID COURT:

       The United States of America, by and through Ryan K. Patrick, United States Attorney in

and for the Southern District of Texas, and Carolyn Ferko, and Alamdar S. Hamdani, Assistant

United States Attorneys, files this motion for resentencing.

       On September 16, 2019, the Fifth Circuit Court of Appeals vacated Asher Khan’s sentence

of eighteen months and remanded the case for resentencing. United States v. Khan, 938 F.3d 713,

719 (5th Cir. 2019). On September 18, 2019, this Court issued an order requesting from the parties

a brief on the law affecting resentencing, and set a hearing for November 20, 2019 to discuss that

briefing.

       The United States requests that the Court schedule Khan’s resentencing also for November

20, 2019 to follow the already schedule hearing regarding the above mentioned briefs.




                                                 1
     Case 4:15-cr-00263 Document 170 Filed on 10/28/19 in TXSD Page 2 of 3



       Counsel for the defendant was conferenced regarding this motion and defense counsel is

requesting a date in mid-December for his client’s resentencing.

       .                                            Respectfully Submitted,

                                                    RYAN K. PATRICK
                                                    UNITED STATES ATTORNEY

                                                      S:\ Carolyn Ferko
                                                    CAROLYN FERKO
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Southern District of Texas
                                                    1000 Louisiana St., Ste. 2300
                                                    Houston, Texas 77002
                                                    (713) 567-9562

                                                      S:\ Alamdar S. Hamdani
                                                    ALAMDAR S. HAMDANI
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Southern District of Texas
                                                    1000 Louisiana St., Ste. 2300
                                                    Houston, Texas 77002
                                                    (713) 567-9503




                                                2
     Case 4:15-cr-00263 Document 170 Filed on 10/28/19 in TXSD Page 3 of 3



                              CERTIFICATE OF CONFERENCE

      The United States has conferred with counsel for Khan, David Adler, and is requesting a
mid-December date rather than the requested day of November 20, 2019.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, a true and correct copy of the foregoing has been
emailed to David Adler, counsel of record for the defendant, as well as Chris Hopkins with U.S.
Probation.

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY

                                                       S:\ Carolyn Ferko
                                                     CAROLYN FERKO
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     Southern District of Texas
                                                     1000 Louisiana St., Ste. 2300
                                                     Houston, Texas 77002
                                                     (713) 567-9562

                                                      S:\ Alamdar S. Hamdani
                                                    ALAMDAR S. HAMDANI
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Southern District of Texas
                                                    1000 Louisiana St., Ste. 2300
                                                    Houston, Texas 77002
                                                    (713) 567-9503




                                                3
